Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7 and 14 are allowed.
Applicant’s claimed invention regards a display device with structural details of the data electrodes and output channels in the peripheral region. More specifically, Applicant’s invention regards a display device with non-rectangular/round corner area on the substrate. On Fig. 2, Applicant’s invention describes that area A1 corresponds to the rounded corner area and area A2 corresponds to the straight edge area. As shown in Fig. 2, Applicant describes that the sequence/order of data lines in the area A1 has first direction, while the sequence/order of the data lines in the area A2 has reserve `direction than the first direction. Further, the data lines in the areas A1 and A2 are connected to each other via lines CL717-720. 
Applicant specifically claims the following or the equivalent limitation in all of claims 1, 7, and 14. Applicant claims, “wherein odd-numbered output channels of the plurality of output channels output data voltages according to a sequential arrangement of data lines disposed in the second area, and wherein even-numbered output channels of the plurality of output channels output data voltages according to a reverse arrangement of data lines disposed in the first area”, where the first area is claimed as “corresponding to a rounded edge part” and the second area is claimed as “corresponding to  a straight edge part adjacent to the first area”.
Examiner conducted search to find these limitations but could not find prior arts that would teach them alone or in combination. Followings are most relevant prior arts/references from the search. 

Abe et al (PGPUB 2019/0265824 A1) – Abe teaches similar sequential structure as Yamada prior arts discussed above, but does not specifically teach the “reverse arrangement” as claimed by the Applicant.
Lee et al (PGPUB 2018/0070461 A1) – Lee teaches a display device with rounded corners as shown in Fig. 2. Lee further teaches the electrode structure in the peripheral area as shown in Fig. 2, but does not specifically teach the “reverse arrangement” as claimed by the Applicant.
Kim et al (PGPUB 2019/0279555 A1), Jeong et al (PGPUB 2019/0206976 A1) and Cho et al (PGHPUB 2021/0296424 A1) – Fig. 5 of Kim, Fig. 2 of Jeong, and Fig. 3 of Cho specifically teach the same structure claimed by Applicant in claims 1, 7 and 14. These references were the most relevant references from the search. However, Kim , Jeong and Cho references all belong to the same Applicant as the current application and their publications do not not qualify as a prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691